

116 HR 7215 IH: Civil Deployment Notification Act of 2020
U.S. House of Representatives
2020-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7215IN THE HOUSE OF REPRESENTATIVESJune 15, 2020Mr. Keating (for himself, Mrs. Trahan, Ms. Dean, Mr. Casten of Illinois, Mr. Cohen, Mr. Himes, Mr. Gonzalez of Texas, and Ms. Jackson Lee) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to provide for congressional notice and termination requirements for use of authority under the Insurrection Act, and for other purposes.1.Short titleThis Act may be cited as the Civil Deployment Notification Act of 2020.2.Congressional notification and termination requirements for use of authority under Insurrection Act(a)Federal aid for State governmentsSection 251 of title 10, United States Code, is amended—(1)by striking Whenever and inserting (a) In general.—Subject to section 256 of this title and subsection (b), whenever; and(2)by adding at the end the following new subsections:(b)Notification requirementThe President may only exercise the authority under subsection (a) after submitting to the appropriate members of Congress notice of the intent to exercise such authority together with the justification of the President for exercising such authority.(c)Appropriate members of CongressIn this section, the term appropriate members of Congress means—(1)the chair and ranking minority member of—(A)the Committees on Armed Services of the Senate and House of Representatives;(B)the Committee on Homeland Security of the House of Representatives;(C)the Committee on Homeland Security and Governmental Affairs of the Senate; and(D)the Committees on the Judiciary of the Senate and House of Representatives;(2)the Speaker and minority leader of the House of Representatives;(3)the majority and minority leaders of the Senate; and(4)such other member or members of the congressional leadership as may be included by the President..(b)Use of militia and armed forces To enforce Federal authoritySection 252 of title 10, United States Code, is amended—(1)by striking Whenever and inserting (a) In general.—Subject to section 256 of this title and subsection (b), whenever; and(2)by adding at the end the following new subsections:(b)Notification requirementThe President may only exercise the authority under subsection (a) after submitting to the appropriate members of Congress notice of the intent to exercise such authority together with the justification of the President for exercising such authority.(c)Appropriate members of CongressIn this section, the term appropriate members of Congress means—(1)the chair and ranking minority member of—(A)the Committees on Armed Services of the Senate and House of Representatives;(B)the Committee on Homeland Security of the House of Representatives;(C)the Committee on Homeland Security and Governmental Affairs of the Senate; and(D)the Committees on the Judiciary of the Senate and House of Representatives;(2)the Speaker and minority leader of the House of Representatives;(3)the majority and minority leaders of the Senate; and(4)such other member or members of the congressional leadership as may be included by the President..(c)Use of militia and armed forces To enforce Federal authoritySection 253 of title 10, United States Code, is amended—(1)by striking The President and inserting (a) In general.—(1) Subject to section 256 of this title and subsection (b), the President;(2)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;(3)by inserting (2) before In any situation;(4)by striking clause (1) and inserting paragraph (1)(A); and(5)by adding at the end the following new subsections:(b)Notification requirementThe President may only exercise the authority under subsection (a) after submitting to the appropriate members of Congress notice of the intent to exercise such authority together with the justification of the President for exercising such authority.(c)Appropriate members of CongressIn this section, the term appropriate members of Congress means—(1)the chair and ranking minority member of—(A)the Committees on Armed Services of the Senate and House of Representatives;(B)the Committee on Homeland Security of the House of Representatives;(C)the Committee on Homeland Security and Governmental Affairs of the Senate; and(D)the Committees on the Judiciary of the Senate and House of Representatives;(2)the Speaker and minority leader of the House of Representatives;(3)the majority and minority leaders of the Senate; and(4)such other member or members of the congressional leadership as may be included by the President..(d)Termination(1)In generalChapter 13 of title 10, United States Code, is amended by adding at the end the following new section:256.Termination of authorityAuthority exercised under section 251, 252, or 253 of this title shall terminate on the date that is 14 days after the first day on which such authority is exercised unless such authority is specifically extended pursuant to the enactment of a law or joint resolution..(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 255 the following new item:256. Termination of authority..